DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 5, and 7 are amended. Claims 3 and 4 are cancelled. Claims 8-13 are withdrawn due to an earlier restriction requirement.
Claims 1, 2, and 5-7 are pending for examination below.
Response to Arguments
Applicant’s amendments to the drawings and specification filed 23 December 2020 have been fully considered and are acceptable. The drawing objection has been withdrawn. 
Applicant’s arguments and amendments, see Remarks, filed 23 December 2020, with respect to the 112(b) rejections of claims 1-7 have been fully considered and are persuasive. The amendments overcome the previous 112(b) rejections, and the 112(b) rejections of claims 1-7 have been withdrawn. 
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
Applicant argues on page 14 of the Remarks that the Examiner fails to articulate where in the art the limitation of adjusting the amount of linear or branched hydrocarbon in accordance with the desired production amount is located, and that Kilpatrick does not support the notion that the required production amount of isoprene and piperylene can be produced by adjusting an amount of at least one hydrocarbon.
	In response, the Examiner notes that the limitations do not have to be explicitly taught in the art to be known and obvious. One of ordinary skill in the art would 
	Applicant also argues on page 15 of the Remarks that it then follows that the rejections are impermissible hindsight
In response, the Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is well known in the art to adjust the amount of reactants in order to increase the amount of a product (Le Chatelier’s Principle, see .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick (US 2,458,082) in view of Craig (US 3,077,744) and Jones (US 2,421,506).
With regard to claims 1 and 2, Kilpatrick teaches a method for producing diolefins by dehydrogenation (column 1, lines 1-2) comprising the following (see Figure):
a) providing a hydrocarbon mixture comprising normal pentane, 1-pentene (linear hydrocarbons having a carbon number of 5 and one or fewer double bonds), 2-pentenes, unsymmetrical amylenes (branched hydrocarbons having a carbon number of 5 and one or fewer double bonds, 1,3-pentadiene (piperylene), and isoprene (column 5, lines 41-44 and 59).
b) passing the hydrocarbon mixture 51 comprising C5 hydrocarbons to an extractor 52 (column 6, lines 28-29) to obtain a fraction 54 comprising the diolefins (fraction A enriched in isoprene and piperylene) and a fraction 53 comprising the less unsaturated C5 hydrocarbons (fraction B enriched in linear and branched hydrocarbons lower in solubility than isoprene and piperylene) (column 6, lines 30-33).
c) passing the stream 54 to a stripper to separate the solvent from the diolefins stream 58 (fraction obtained after separation of the extractant from fraction A).
d) subjecting the stream 58 to further purification to separate isoprene and piperylene (column 6, lines 45-49).
e) dehydrogenation of the stream 53 to produce a dehydrogenated product 51 comprising C5 hydrocarbons including piperylene and isoprene (column 6, lines 32-34, column 5, lines 41-44 and 59).
f) passing the dehydrogenated product 51 to the extractor 52 (instant claim 2) to produce a stream 62 comprising isoprene and piperylene (column 6, lines 22-49).
Kilpatrick does not specifically teach that the step d) of further purification to separate isoprene and piperylene is a distillation step in a distillation column.
Craig teaches a process for separation of C5 products from dehydrogenation (column 1, lines 9-11) comprising:
a) extractive distillation of the C5 hydrocarbons to produce a bottoms stream comprising the diolefins and solvent;
b) stripping the solvent from the diolefin stream (column 5, lines 50-59); and
c) distilling the diolefins fraction in a simple column to effect separation between an isoprene overhead and a bottoms cut of piperylene (column 6, lines 10-12).
Thus, Craig teaches that it is known to use a distillation column to separate isoprene and piperylene from a diolefin mixture from dehydrogenation after extractive distillation and stripping.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a distillation column to separate isoprene and piperylenes from the stream 58 of Kilpatrick as taught by Craig, because both Kilpatrick and Craig teach a process for separating diolefins from a dehydrogenated C5 product stream by extractive distillation and stripping, Kilpatrick teaches further purification to separate isoprene and piperylene, and Craig teaches that it is known to use distillation to separate the isoprene and piperylene (column 6, lines 10-12).
Kilpatrick in view of Craig does not teach a step of separation of the stream 53 to produce a linear fraction and a branched fraction, and then dehydrogenation of at least one of the linear or branched fractions which have been separated.
Jones teaches a process for producing diolefins from paraffin hydrocarbons by dehydrogenation (column 1, lines 1-3). Jones further teaches that when pentanes are charged to the dehydrogenation system, the pentanes may be fractionated into a pentane fraction and an isopentane fraction, each of which may be treated under conditions optimum for the production of the corresponding diolefin (column 8, lines 45-50). Thus, Jones teaches that it is known to separate pentanes into a linear fraction and a branched fraction before dehydrogenation, in order to treat each fraction under optimum conditions for the particular fraction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to separate the C5 stream 53 of Kilpatrick into a linear and a branched fraction, and then dehydrogenate the fractions separately, because both Kilpatrick and Jones teach dehydrogenation of a stream comprising C5 paraffin hydrocarbons, and Jones teaches that separating the stream comprising C5 hydrocarbon into a linear and a branched stream allows for treating each fraction under optimum conditions to produce the corresponding diolefin (column 8, lines 45-50).
	Kilpatrick in view of Craig and Jones does not specifically teach determining a required production amount of isoprene and piperylene and adjusting the amount of linear or branched hydrocarbons which are dehydrogenated in accordance with the required production amount. However, this step of “determining a required production amount” is well within the scope of one of ordinary skill in the art. One of ordinary skill in the art would understand that isoprene and piperylene are valuable as starting materials for a variety of synthetic rubbers (Kilpatrick column 1, lines 34-35). Thus, one of ordinary skill in the art would be able to determine which monomers were needed at any given time, and would be motivated to adjust the dehydrogenation to produce more of the needed monomer, without undue experimentation, absent any evidence to the contrary.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick (US 2,458,082) in view of Craig (US 3,077,744) and Jones (US 2,421,506) as applied to claim 1 above, and further in view of Gebhart et al. (US 3,557,240).
With regard to claim 5, Kilpatrick in view of Craig and Jones teaches the process above. Craig further teaches that dehydrogenated product stream includes cyclopentadiene (column 5, line 66).
Kilpatrick in view of Craig and Jones does not teach a step of dimerizing the cyclopentadiene in the C5 hydrocarbon mixture to produce dicyclopentadiene and separating the dicyclopentadiene by distillation before extractive distillation of the C5 hydrocarbon mixture.
	Gebhart teaches a process for dimerizing the cyclopentadiene in a stream comprising cyclopentadiene and C5 diolefins (column 1, lines 15-16) comprising:
a) passing the C5 stream to a dimerization zone to dimerize the cyclopentadiene, and
b) separating the resulting dimers from the effluent of the dimerization zone (column 2, lines 15-17) by distillation (column 3, line 54).
Gebhart further teaches that the remaining C5 hydrocarbons can be subjected to extractive distillation to recover isoprene and piperylene (column 1, lines 56-59) and that the process reduces losses of the valuable C5 diolefins (column 1, line 67, column 2, lines 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the steps of dimerization of cyclopentadiene and separation of the resulting dimers of Gebhart to the process of Kilpatrick in view of Craig and Jones, because Craig teaches that dehydrogenation produces cyclopentadiene along with the diolefins, and Gebhart teaches that dimerization of the cyclopentadiene and separation of the resulting dimers prevents loss of the valuable isoprene and piperylene in the extractive distillation (column 1, line 67, column 2, lines 1-3).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick (US 2,458,082) in view of Craig (US 3,077,744), Jones (US 2,421,506), and Gebhart et al. (US 3,557,240, referred to as Gebhart I below) as applied to claim 5 above, and further in view of Gebhart et al. (US 3,557,239, referred to as Gebhart II below) and Ward (US 2,354,895).
With regard to claim 6, Kilpatrick in view of Craig and Gebhart I teach a process for producing diolefins comprising dimerization and separation of the cyclopentadiene dimers (Gebhart I, column 2, lines 15-17) and distillation of isoprene and piperylene (Craig column 6, lines 10-12). 
	Kilpatrick in view of Craig does not teach purification of the isoprene and piperylene fractions.
	Gebhart II teaches a process for separation of C5 hydrocarbon streams into a dicyclopentadiene concentrate, an isoprene concentrate, and a piperylene concentrate (column 1, lines 56-60). Gebhart further teaches that both isoprene and piperylene are widely used in preparation of synthetic rubber and other materials, and that the recovery of the isoprene and piperylene concentrates separately is beneficial for any subsequent purification, such as extractive distillation (column 1, lines 33-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a step of extractive distillation of the isoprene and piperylene fractions of Kilpatrick in view of Craig, because Kilpatrick in view of Craig and Gebhart each teach producing an isoprene fraction and a piperylene fraction, and Gebhart teaches that it is known to subsequently purify the isoprene and piperylene fractions by extractive distillation before using the isoprene and piperylene in the production of other materials (column 1, lines 33-37).
	Kilpatrick in view of Gebhart I does not teach purification of the dicyclopentadiene fraction in a dicyclopentadiene unit.
Ward teaches a process for recovery of pure dicyclopentadiene, which is commercially useful (page 2, first column, lines 23-25) from mixtures including isoprene and piperylene (page 1, first column, lines 54-55, second column, lines 1-3) comprising:
a) dimerization of the mixture to produce a mixture of dicyclopentadiene and the remaining C5 hydrocarbons (page 1, second column, lines 5-10).
b) separating to produce a dicyclopentadiene fraction (page 1, second column, lines 38-40).
c) purifying the dicyclopentadiene fraction by fractional crystallization (page 2, first column, lines 2-4).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to purify the dicyclopentadiene fraction of Kilpatrick in view of Gebhart I by fractional crystallization as taught by Ward, because Kilpatrick in view of Gebhart I and Ward each teach a process for dimerizing cyclopentadiene in a mixture of other C5 hydrocarbons including isoprene and piperylene, and Ward teaches that dicyclopentadiene is a commercially useful monomer which can be purified by fractional crystallization (page 2, first column, lines 2-4).
	Kilpatrick in view of Craig and Gebhart II teaches that the isoprene and piperylene fractions before purification may comprise remaining impurities including 2-methyl-butene-2 and C5 mono-olefins (Craig column 5, Table, lines 67-68, column 6, lines 10-12). Thus, one of ordinary skill in the art would reasonably conclude that the remaining hydrocarbons from the extractive distillation purification of the isoprene and/or piperylene of Gebhart II would contain the 2-methyl-butene-2 and C5 mono-olefins.
	Jones teaches the process for producing diolefins from paraffin hydrocarbons by dehydrogenation (column 1, lines 1-3). Jones further teaches that after separation of the desired diolefin, a recycle fraction is produced which contains olefins and paraffins which were not fully dehydrogenated to the desired diolefins (column 3, lines 49-51). Jones then teaches hydrogenation of the recycle fraction (column 4, lines 4-6) and further dehydrogenation to produce additional diolefins (column 1, lines 50-51).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to hydrogenate the remaining hydrocarbons (residues) from the purification of isoprene and piperylene of Kilpatrick in view of Craig and Gebhart II as taught by Jones, because Kilpatrick in view of Craig and Gebhart II teaches that the remaining hydrocarbons after purification of isoprene and piperylene include C5 olefins, and Jones teaches hydrogenation of the olefins from dehydrogenation before recycling them to the dehydrogenation unit to produce additional desired olefins (column 3, lines 49-51).
	With regard to claim 7, Jones further teaches that the dehydrogenation produces hydrogen which is separated into a line 25 (column 3, lines 42-46) and used in the hydrogenation reaction (column 3, line 75-column 4, line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        

/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772